Citation Nr: 1232239	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  10-10 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than October 26, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from February 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, wherein the Veteran was awarded service connection for PTSD, effective March 5, 2008.  The Veteran disagreed with the assigned effective date.  By rating decision issued in October 2008, an earlier effective date of January 3, 2008, was granted.  The Veteran continued to express disagreement with the effective date and in a March 2010 rating decision, an earlier effective date of October 26, 2007, was granted.  The Veteran continued to express disagreement with the effective date assigned by submitting a VA Form 9.

The Board notes that, by rating decision issued in October 2009, the RO granted service connection for a scar, residual of shrapnel wound above left eye, evaluated as zero percent disabling, effective February 4, 2009; and denied service connection for hypertension as secondary to service-connected PTSD.  The Veteran initiated an appeal by disagreeing with the assigned zero percent evaluation for the scar residual above the left eye and the denial of service connection for hypertension.  A Statement of the Case was sent to the Veteran in September 2010 regarding these issues; however, he failed to perfect an appeal by filing a timely VA Form 9 or other writing constituting a substantive appeal.  Consequently, the October 2009 rating decision is final, and these issues are not for consideration by the Board at this time.

In addition, the Board notes that, by rating decision issued in March 2011, the RO granted service connection for coronary artery disease evaluated as 10 percent disabling, effective August 31, 2010.  The Veteran disagreed with the 10 percent evaluation of this now service-connected disability.  In August 2011, the RO granted an increased disability rating to 30 percent and issued a Statement of the Case reflecting this increase.  Although not in the claims file, the Board notes that its computerized appeals tracking system (VACOLS) indicates that the Veteran withdrew his appeal for an increased disability rating for his now service-connected coronary artery disease on September 21, 2011.  Consequently, the Board finds that this issue is also not for consideration by the Board at this time.

The Veteran appeared and testified at a RO hearing held before a Decision Review Officer in January 2010.  A copy of the transcript of this hearing has been associated with the claims file.  The Board notes that the Veteran was scheduled for a video conference hearing before a member of the Board on December 8, 2011; however, he failed to appear for his hearing.  To date, he has not shown good cause as to why he failed to appear for the scheduled hearing and has not requested the hearing be rescheduled.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d) (2011).


FINDING OF FACT

Neither a formal or informal claim for service connection for PTSD was received prior to October 26, 2007.


CONCLUSION OF LAW

The criteria for an effective date prior to October 26, 2007, for the grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 5103, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.157, 3.160, 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance 

The provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his representative of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b).

In April 2008, the Veteran was provided with a VCAA-notice letter that included the general criteria for assigning disability ratings and effective dates as required by Dingess, supra.  Furthermore, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for PTSD was granted in a June 2008 decision.  He was also assigned a disability rating and effective date.  As the Veteran's current appeal stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, all relevant, identified and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained evidence relevant to his claim.  As this claim is for an earlier effective date for the grant of service connection, the duty to assist does not include providing a VA examination or obtaining a medical opinion.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  

II.  Analysis

As noted in the introduction, the Veteran has been assigned an effective date of October 26, 2007, for the award of service connection for PTSD.  The Veteran contends that the award of service connection should have an effective date of May 31, 2007, the date on which he was given a diagnosis of PTSD.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2011).  The Court has indicated that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2011).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  MacPhee, supra; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  

The Board is cognizant that 38 C.F.R. § 3.157(b)(1) provides that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital may be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  See Sears  v. Principi, 16 Vet. App. 244, 247 (2002) (stating that 38 C.F.R. § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Consequently, this regulation does not apply to service connection claims.

In the present case, the Veteran did not file a formal claim of service connection for PTSD until March 5, 2008.  An earlier effective date of October 26, 2007, has, however, been awarded on the basis that a VA treatment note on that date indicated the Veteran's intent to seek service connection for his PTSD.  The Veteran and his representative argue, however, that the effective date should be May 31, 2007, the date on which the Veteran first sought VA mental health treatment and was diagnosed as having PTSD.

Unfortunately, the Veteran's claim must fail.  The Court has held that an outpatient treatment record cannot be considered a claim for service connection.  See Sears, supra.  Furthermore, the Court has held that a claim must express an intent to seek VA benefits.  See Brannon, supra.  Finally, the Court has stated that the mere presence of a diagnosis in a treatment record does not establish an intent to seek service-connected benefits.  Id.  The Board does not question the fact that the VA mental health treatment note dated May 31, 2007, demonstrates that that was the first time that the Veteran sought mental health treatment and that he was then diagnosed as having PTSD.  There is nothing in this treatment note, however, that demonstrates an intent on the part of the Veteran to seek VA benefits.  Furthermore, there is nothing in the subsequent VA treatment notes until October 26, 2007, that indicates any intent by the Veteran to seek service connection for his PTSD.  Thus, although a diagnosis of PTSD was made before October 26, 2007, none of the VA treatment records can serve as a basis for the award of an earlier effective date because there was no evidence of intent by the Veteran to seek benefits for his PTSD before October 26, 2007.  

Therefore, while the Veteran contends that the effective date should be earlier than October 26, 2007, for his award of service connection for PTSD, the governing legal authority is clear and specific, and VA is bound by it.  Here, the date of receipt of the Veteran's claim of service connection was not within one year of his separation from active duty, the evidence of record fails to demonstrate that the Veteran filed a formal claim for service connection for PTSD prior to March 5, 2008, and an informal claim cannot be found to have been filed prior to October 26, 2007.  Consequently, the assignment of an effective date earlier than October 26, 2007, for the award of service connection for PTSD is not warranted and the Veteran's claim must, therefore, be denied.


ORDER

Entitlement to an effective date earlier than October 26, 2007, for the grant of service connection for PTSD is denied.



____________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


